Citation Nr: 1814474	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lymphedema, right arm.  

2.  Entitlement to service connection for a skin disorder (other than tinea pedis).  

3.  Entitlement to an initial disability rating for osteoarthritis of the right elbow higher than 10 percent prior to November 23, 2013; and higher than 60 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2011 and February 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The 2011 rating decision granted, in pertinent part, service connection for right elbow chip fracture with a rating of 10 percent effective April 20, 2010; and denied service connection for skin condition.

The 2012 rating decision denied, in pertinent part, service connection for right arm lymphedema.

In a rating decision dated in April 2014, the RO increased the rating for the Veteran's service-connected right elbow osteoarthritis disability to 60 percent effective November 23, 2013.

In July 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge on the issue of service connection for right arm lymphedema only.

The Board notes that VA medical records have been associated with claims file since the last (April 2015) supplemental statement of the case (SSOC).  In view of the below grant of service connection for right arm lymphedema, remand for review by the agency of original jurisdiction (AOJ) of this evidence is not needed.  As for the other two claims (service connection for skin condition and a higher initial rating right elbow osteoarthritis), this evidence will be addressed by the AOJ in conjunction with the below remand.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's right arm lymphadema is causally related to his service-connected right elbow osteoarthritis.


CONCLUSION OF LAW

The criteria for service connection for right arm lymphadema, as associated with service-connected right elbow osteoarthritis, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for right arm lymphedema, which he contends is related to an injury to his right elbow during service.  See Board Hearing Transcript, p. 6.  He is service-connected for osteoarthritis of the right elbow (formerly right elbow chip fracture).  He is also separately service-connected for right ulnar sensory neuropathy and cubital tunnel syndrome associated with osteoarthritis of the right elbow (formerly right elbow chip fracture).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

Service treatment records (STRs) dated in July 1970 advise of a "chronic enlarged lymph gland;" and an STR dated in August 1970 advises of an injury to the right arm, especially the elbow, after banging the right arm during a fall down stairs.  X-rays at the time found no evidence of fracture, but the arm was splinted for a week.

Post-service medical records reflect a diagnosis of "right elbow osteoarthritis with ulnar neuropathy with resultant lymphedema."  See, e.g., VA medical records dated in September 2016.

On VA examination in April 2016, the diagnosis was right upper extremity lymphedema (since 2005), which the examiner opined was a result of the lymphatic obstruction caused by the chronic right elbow arthritis, "thus is at least as likely as not (>50%) secondary to his SC R elbow injury."  The examiner explained that "lymphadema can result from the blockage of the lymphatic system secondary to inflammation and limited ROM which results in additional venous stasis and edema."  The Board finds this opinion, which is supported by intelligible rationale and is consistent with the medical evidence of record, to be highly probative evidence in support of the claim.  

Although a prior VA examiner had stated that in his opinion the Veteran did not have lymphedema of the right arm but instead had mild soft tissue swelling of the forearm that was not caused by or a result of right elbow osteoarthritis (see April 2014 VA examination report), this conclusion is not consistent with the medical evidence before and since that examination.  See, e.g., VA medical records dated April 24, 2012, which advise that the Veteran "has diagnosis of Right elbow DJD/+lymphedema"; VA medical records dated in April 2015, which inform of "R elbow OA with ulnar neuropathy with resultant lymphedema"; and private medical records dated in 2017, which reflect a diagnosis of "lymphadema of the right arm."  Moreover, unlike the 2016 examiner, the 2014 examiner did not discuss the genesis of lymphedema, but instead premised his opinion on the absence of right elbow swelling during the 2014 examination.  The Board accordingly finds the 2014 opinion to be of less weight than the 2016 opinion; particularly given the abundance of medical evidence since 2005 that reflects a diagnosis of right arm lymphedema due to right elbow osteoarthritis.  

The Board accordingly finds that the Veteran's right arm lymphadema is causally related to his service-connected right elbow osteoarthritis.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for right arm lymphedema as associated with service-connected right elbow osteoarthritis is therefore warranted.  38 C.F.R. § 3.310.  


ORDER

Service connection for right arm lymphadema, as associated with service-connected right elbow osteoarthritis, is granted.  


REMAND

The Veteran also seeks service connection for a skin disorder (other than tinea pedis), and is requesting a higher initial rating for his service-connected right elbow osteoarthritis.  For the reasons that follow additional development is needed.

Skin Disorder

The Veteran seeks service connection for a skin condition with outbreaks about the chest and arms.  During a November 2012 DRO hearing, the Veteran testified that he first noticed a rash in the chest area while in Germany, and that he went to a clinic at the Allen Park VA for treatment upon his separation in 1971.  He added that he was ultimately hospitalized by VA because the rash was unknown and they wanted to find out what it was.  

An STR dated June 23, 1969 contains the remarks "rash, chestcold."  There is also a service record of poison ivy contact during service.  See STR dated July 23, 1969.  In April 1971 the Veteran separated from service.

In 1973, the Veteran was hospitalized for 3 days by VA for outbreak to the feet and to other parts of the body (the hands, chest, and back), diagnosed as tinea pedis and tinea versicolor.  See January 1973 inpatient discharge summary.  During that stay the Veteran reported a 3 year history of blisters on his feet, and occasionally his hands.  There are no post-service medical records in the claims file dated prior to the January 1973 hospitalization; and there is no record of any prior request for any old VA medical records other than the 1973 hospital record.  On remand, a request should be made for all of the Veteran's VA-Allen Park medical records dating from April 1971 to March 1973.  

On VA examination in August 2010, the Veteran complained of red bumps and rash over his nose, scalp, and arms, with itching and cracking.  Physical examination found small round bumps over the nose and scalp, and evidence of healed folliculitis on both legs.  Photographs were not taken.  The diagnosis was "dermatitis, non-specific."

On VA examination in November 2013, the Veteran reported that in 1971 he started to get outbreaks of a skin rash in the bend of his elbow, across his chest, upon his upper back, and on his scalp while in the military, and that he has been given various creams to use on the areas over the years.  He added that he is currently being seen by a dermatologist and has been on various creams, shampoos, oral antibiotics, and body wash.  The examiner noted that the Veteran's treatment regime consisted of constant/near constant oral and topical medications.  The examiner stated that the "Veteran current skin condition unrelated to tinea pedis for which he is service connected and no military record documentation to support his current skin conditions."  However, the examiner did not discuss the in-service records of upper body skin rash.  Remand for a new VA examination is therefore warranted.  

Right Elbow Osteoarthritis

In addition to the foregoing, the Veteran has appealed for a higher initial rating for his service-connected right elbow osteoarthritis.

Review of the record reveals that the Veteran was last afforded a VA examination in November 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination is warranted.

On remand, the claims file should be updated to include VA medical records dated after December 2016.

Accordingly, these issues are REMANDED for the following actions:

1.  Request all of the Veteran's VA medical records from the Allen Park VAMC dating from April 1971 to March 1973, and associate these records with the claims file.  Given the time frame, this should include a search of any retired/archived/non-electronic records.  

2.  Associate the Veteran's VA medical records dated after December 2016 with the claims file.  

3.  Thereafter, schedule the Veteran for a VA examination with regard to his claim for service connection for a skin disorder.  The examiner should review the record and discuss the Veteran's reported history.  

The examination should be done by a dermatologist, and should be conducted during an active phase, if possible.  All indicated tests should be done, and all findings reported in detail, including the examiner's own diagnosis of the Veteran's skin condition.  Photographs of impacted areas of the head, neck and face must be taken.

The examiner is then requested to opine, for each skin disorder found other than upon the feet (service connection is in effect for tinea pedis), as to whether it is at least as likely as not (50 percent or greater probability) that the disorder (i) began during service or is related to some incident of his active duty service; or (ii) was caused by, or is aggravated by, the Veteran's service-connected tinea pedis disability.

The examiner should consider the 1969 service records of rash, and poison ivy exposure.

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

A rationale for all opinions reached must be provided.  

4.  Also, schedule the Veteran for a VA examination to ascertain the severity of his service-connected right elbow osteoarthritis.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss, in degrees, during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

5.  Finally, readjudicate the claims remaining on appeal.  All of the evidence associated with the claims file since the April 2015 SSOC must be addressed.  If any benefit sought remains denied, issue a new SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


